Citation Nr: 0828697	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-01 459	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to 
September 1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2007, the Board remanded the claim for service 
connection for Parkinson's disease to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration.  In that same decision, the Board denied the 
veteran's claims for vasculitis and for his right shoulder 
adhesive capsulitis, secondary to his already service-
connected Type II Diabetes Mellitus.  In April 2008, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claim for Parkinson's disease and returned the 
file to the Board for further appellate review of this 
remaining claim.  


FINDING OF FACT

There is no competent evidence showing the veteran had 
Parkinson's disease or prodromal indications of this 
condition while he was in the military or for many years 
after his discharge, or otherwise etiologically linking this 
condition to his military service.  Instead, the most 
probative medical opinion addressing the etiology of his 
Parkinson's disease weighs against this claim.


CONCLUSION OF LAW

The veteran does not have Parkinson's disease due to an 
injury or a disease incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
June 2004 and May 2007.  Those letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the May 2007 letter, which the AMC 
sent the veteran on remand, complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice 
in May 2007, the AMC went back and readjudicated the 
veteran's claim in the April 2008 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.


Moreover, the AMC sent yet another Dingess letter in that 
April 2008 SSOC, and there has been no reason to again go 
back and readjudicate the claim, such as in another SSOC, 
because the veteran has not submitted any additional evidence 
in response to that additional Dingess notice.  38 C.F.R. 
§§ 19.31, 19.37.  That is to say, the absence of another SSOC 
after the most recent April 2008 notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service medical records 
(SMRs), service personnel records (SPRs), VA treatment 
records, Social Security Administration (SSA) records, and at 
the Board's remand request arranged for a VA neurological 
examination for a medical nexus opinion concerning the cause 
of his Parkinson's disease - including, in particular, in 
terms of whether it is attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is 
satisfied the RO/AMC made reasonable efforts to obtain any 
identified medical records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.



II.  The Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection also may be granted on a presumptive basis 
for certain chronic diseases, including an organic disease of 
the nervous system such as Parkinson's disease, if the 
disease was manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
As well, service connection may be granted for any other 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus (i.e., link) between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In deciding this claim at issue, it is initially worth noting 
that the Board does not dispute that the veteran has 
Parkinson's disease, a current disability being the first 
requirement for any service-connection claim.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Indeed, the August 2007 VA neurological examination diagnosed 
the veteran with idiopathic Parkinson's disease, albeit well 
controlled.  In addition, there are various records of 
treatment since service indicating he has been diagnosed with 
this condition, including a December 2005 private 
hospitalization report noting a history of Parkinson's 
disease.  West Haven, Connecticut, VA Medical Center (VAMC) 
treatment records from 2004-2005 also show an ongoing 
clinical assessment of idiopathic Parkinson's.  

Consequently, the determinative issue is whether this 
condition is somehow attributable to the veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Here, unfortunately, there is no probative evidence of record 
that either substantiates that the veteran had Parkinson's 
disease during service (even the prodromal, i.e., early 
indications of it), or that his current disease is possibly 
linked to his military service in any way.  

Concerning this, as for evidence of this condition during 
service, a review of the veteran's SMRs shows no in-service 
manifestations of the specific symptoms that may be 
associated with, and thereby attributed to, Parkinson's 
disease.  38 C.F.R. § 3.303(b).  Indeed, upon reviewing the 
SMRs, the August 2007 VA neurological examiner noted that 
none of the cardinal symptoms of Parkinson's disease were 
manifested during the veteran's period of military service 
from 1976 to 1994.  These features of Parkinson's - said the 
VA examiner, include tremors, bradykinesia, rigidity, and 
postural instability.  In the absence of any Parkinson's 
disease in service, or the prodromal indications of it, the 
veteran's service medical records provide highly probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  

In this regard, the SMRs do reveal an instance of severe 
shaking prior to a glucose tolerance test in June 1988, and a 
March 1988 treatment note also indicated the veteran suffered 
from recurrent hypoglycemic episodes.  But, even considering 
this, the August 2007 VA examiner stated that hypoglycemia is 
unrelated to Parkinson's disease, and that the veteran's 
shaking episode was more likely than not related to the 
hypoglycemia, which again, is unrelated to his current 
Parkinson's disease.  The examiner added that the veteran's 
reports of his "tremors" documented in 1988 are more likely 
than not related to his diabetes, which had just rather 
recently been diagnosed.  Consider, as well, that service 
connection since has been granted for Type II Diabetes 
Mellitus (itself a concession that it relates back to the 
veteran's military service), and he is being separately 
compensated for that.

Further, although his service medical records reveal he 
suffered from in-service migraine headaches (for which 
service connection also has since been granted), the August 
2007 VA examiner determined it was less likely that an 
etiological relationship exists between the veteran's prior 
headaches in the military and his current Parkinsonism.  To 
the point, the examiner cited that headaches are not one of 
the diagnostic criteria for the condition.  

In addition, the August 2007 VA examiner found it is less 
likely that the veteran's Parkinsonism is due to any military 
exposure to fuels in his duty as a Navy torpedo man.  Rather, 
the examiner found that this type of chronic exposure to 
fuels would instead most likely cause chronic solvent 
encephalopathy, not Parkinsonism.  Indeed, there is no 
indication in the veteran's SMRs that he was exposed to any 
of the admittedly few specific causes of Parkinsonism from 
chemical exposure, including:  (1) methyl-phenyl-tetra-
hydropyridine (MPTP), commonly found in street drugs, which 
he has denied using, (2) carbon disulfide, (3) carbon 
monoxide toxicity, and (4) manganese.  



So there is no competent evidence of an etiological link 
between the veteran's current Parkinson's disease and his 
military service.  To the contrary, the August 2007 VA 
examiner provides several statements, already mentioned, 
which deny the possibility of etiologically relating the 
veteran's current Parkinson's to any of his medical problems 
in service.  Consequently, there is not the requisite 
evidence showing a correlation between his current 
Parkinson's and his military service.  Boyer, 210 F.3d at 
1353; Maggitt, 202 F.3d at 1375.  And absent this medical 
nexus evidence, service connection is not warranted.

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of nearly a decade between service 
and the first documented complaints and treatments for 
Parkinson's disease provides compelling evidence against this 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

It should be mentioned that Social Security Administration 
(SSA) disability determination records were obtained and 
appear to be unremarkable regarding the veteran's Parkinson's 
disease, including the cause of it.  Thus, these SSA records 
do not provide any probative evidence in furtherance of his 
claim for service connection for Parkinson's disease.

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Again, there 
is no history of complaint, treatment, or diagnosis of 
Parkinson's disease either in service or for many years 
after.  Overall, the evidence of record does not support this 
claim.  



Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for Parkinson's 
disease.  So there is no reasonable doubt to resolve in 
the veteran's favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for Parkinson's disease is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


